Matter of Jackson v Warden Mills (A.M.K.C.) (2017 NY Slip Op 08895)





Matter of Jackson v Warden Mills (A.M.K.C.)


2017 NY Slip Op 08895


Decided on December 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2017

Tom, J.P., Friedman, Renwick, Kahn, Kern, JJ.


5269 115/17 -4449

[*1]In re Jeffrey Jackson,	 Petitioner,
vWarden Mills (A.M.K.C.), Respondent.


Jeffrey Jackson, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 21, 2017
DEPUTY CLERK